COMLEY, J.
The commissioner’s award turns on a difference between the striker whose unemployment begins with the stoppage of work as a result of the labor dispute and the striker whose unemployment had commenced a few days before the strike. Such a distinction opens, up a wide field of speculation. It seems to me equally within the language of the statute and.more in harmony with its professed purpose to hold that the unemployment status of a striker is suspended during a strike promoted by him and is restored if the termination of the dispute leaves him without employment.
The appellant has no cause to complain of the award and his-appeal is dismissed.